IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,918


                       EX PARTE ANDRE DEMAR GIPSON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. D-1-DC-07-302550 IN THE 331ST DISTRICT COURT
                            FROM TRAVIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to twenty eight years’ imprisonment. His direct appeal was dismissed due to

lack of jurisdiction. Gipson v. State, No. 03-08-00721-CR (Tex. App.–Austin October 1, 2009).

        Applicant contends that he was denied his right to appeal because the notice of appeal was

untimely filed. The trial court has determined that counsel failed to timely file a notice of appeal.

We find that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment

of conviction in Cause No. D-1-DC-07-302550 from the 331st District Court of Travis County.
                                                                                                     2

Applicant is ordered returned to that time at which he may give a written notice of appeal so that he

may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of

this opinion, the trial court shall determine whether Applicant is indigent. If Applicant is indigent

and wishes to be represented by counsel, the trial court shall immediately appoint an attorney to

represent Applicant on direct appeal. All time limits shall be calculated as if the sentence had been

imposed on the date on which the mandate of this Court issues. We hold that, should Applicant

desire to prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the

trial court within 30 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 14, 2012
Do not publish